Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status
A call was placed to Agent Nathan on January 24, 2022 to advance prosecution, however no response was received. Additionally, Examiner notes Agent Nathan’s phone number on record does not have voicemail. 

Information Disclosure Statement
The information disclosure statements submitted on March 29, 2021 and June 28, 2021 were filed before the mailing date of this non-final action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 61/586,758 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-13 (e.g., including but not limited to: “parking sensors….hanged above the parking space” and “without the use of a dedicated in-vehicle device” in claim 1; and “parking sensors….hanged above the parking space” in claim 6); and therefore, will only be given the earlier filing date of February 11, 2013 for U.S. Application No. 14/370,783.

Claim Objections
Claim 1 is objected to for the following informalities: line 5 recites “for communication with host” and should recite “communication with the host”. Appropriate correction is required. Claims 2-5 are objected to by virtue of dependency.
Claim 6 recites “parking sensors )” in line 5, wherein the closed parenthesis appears to be a typographical error, and should be removed. Appropriate correction is required. Claims 7-13 are objected by virtue of dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Here, claim 1 recites the term “means for communication with host and a block controller” in lines 4-5, and claim 9 recites “the power and communication means”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “the devices using other communication methods and protocols” in element a) and c) respectively. It is unclear what are “other” communications method and protocols. Furthermore, Para. 30 of Applicant’s PG Publication merely states that “‘Bluetooth’ is used herein as a particularly enabling example for a short range communication method and protocol which is independent of the cellular communication system in use. However, other communication methods and protocols may be used in some embodiments disclosed herein.” For examination purposes, the claim will be interpreted as reciting “the devices using any communication method and protocols”.
Claim 1, limitation d) recites “association the information…. obtained the Bluetooth devices or the devices using other communication methods and protocols”. It is unclear what the obtaining relationship/function is of the Bluetooth devices/or the devices. For examination purposes, the claim will be interpreted as reciting “associating the information….parking spaces obtained by 
Claim 9 recites “a block controller that powers and manages operation of the parking seniors and the power and communication means.” There is lack of antecedent basis for “the power and communication means”; for examination purposes, the claim will be interpreted as reciting “a power and communication means”. 
Claim 10 recites “the block controller.” There is lack of antecedent basis for the limitation. For examination purposes, the claim will be interpreted as reciting “a block controller.”
Claims 2-5, 7-8, 11-13 are rejected by virtue of dependency

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0095790 to Stefik et al. (hereinafter “Stefik”) in view of Korean Patent Application No. KR20090100594A to Song et al. (hereinafter “Song”) and even further in view of CN Patent Publication No. CN202650275 U to Hong et al. (hereinafter “Hong”).
In regard to claim 1, Stefik discloses by an automated cellular parking system (ACPS) comprising a host, a plurality of parking sensors, devices, power and communication means for communication with host and a block controller (Abst; Para. 22 29, 43-44 ) (Motor vehicle parking spaces are managed through a server (i.e., a host and a block controller). Vehicle occupancy sensors also physically proximate to the parking spaces are interfaced to the server (i.e., a plurality of parking sensors). The parking services 12 and associated parking devices 13a-c…(i.e., devices using other communication methods and protocols)…are remotely connected through the parking services server 11 (i.e., power and communication means for communication with host and a block controller). Mobile devices 15, 16, 17…ensure secure communication (i.e., ACPS).
Stefik discloses a) detecting, by the parking sensors, if a vehicle enters a particular unmarked parking space, wherein the parking sensors are embedded in a buried cable, together with the devices using other communication methods and protocols and with the power and communication means (Paras. 46-48 and 57) (Each parking space 24 is also equipped with a sensor 22 for determining whether a parking space 24 is occupied by a vehicle (i.e., detecting, by the parking sensors, if a vehicle enters a…parking space); 
Stefik discloses b) automatically receiving, at the devices using other communication methods and protocols, information identifying the vehicle from a user's wireless communication device (Para. 57) (Each parking device 21 and kiosk 19 includes a user interface (not shown) for….determining the user's identification…the parking device 21 or kiosk 19 can accept wireless transmissions, for instance, using Bluetooth, Wi-Fi, or Wi-Max protocols, or wired transmissions of the user's identification from a mobile device 15, 16, 17… or include a  wireless transponder to retrieve a radio frequency identification (RFID) tag on the motorist's vehicle, or other sensor to identify the requesting user or the vehicle parked (i.e., , information identifying the vehicle from a user's wireless communication device).)
Stefik discloses c) receiving, at the host, occupancy information on unmarked parking spaces in the parking area with controlled unmarked parking spaces (Paras. 46 snf 79) (…in providing the "Log Occupancy" service, the interpretation of data from each sensor 22 to answer the question, "is there a vehicle present?" runs on the associated end-user device, while the remaining code executes on the server. Changes in the status pertaining to vehicle occupancy or vacancy are communicated to the server (i.e., receiving occupancy information)….  one parking device 21 could serve two adjacent 
Stefik discloses e) automatically starting a parking session (Paras. 79-81) (This service begins when a sensor 22 detects that a vehicle is in the parking space (step 61)…. either the parking device 21, parking services kiosk 19, or the parking services 12 log the time that the vehicle entered the space (i.e., starting a parking session).)
Stefik discloses f) automatically terminating the parking session upon departure of the vehicle from the particular unmarked parking space, wherein at last one parking sensor identifies when the vehicle leaves the particular unmarked parking space and reports to the host the particular parking space as being available, wherein steps (a) to (f) are performed without use of a dedicated in-vehicle device (Para. 80, 82 and 125) ( The "Log Occupancy" service also detects when a vehicle has left the parking space 24 (by sensor 22 detects that a vehicle is in the parking space or not) (i.e., wherein at last one parking sensor identifies when the vehicle leaves the particular unmarked parking space )…The parking device 21, parking services kiosk 19, or parking services 12 log the time that the vehicle left the parking space (step 73) and that the space is not occupied (step 74)….  However, if a driver leaves early (step 144), the parking space 24 can be made available immediately to other drivers (i.e., automatically terminating the parking session upon departure of the vehicle from the particular unmarked parking space.. reports to the host the particular parking space as being available) and, if policy permits, the departed driver can be refunded a partial fee (step 151). Examiner notes that Para. 42 explains that A suite of parking services 12 is provided through one or more servers 
As discussed above, Stefik discloses the parking sensors and the devices using other communication methods and protocols. Stefik does not explicitly disclose or teach, however, Song teaches that the parking sensors and the devices using other communication methods and protocols and with the power and communication means, are given each their own respective unique ID number (Paras. 68-70 and 72; In data outputted from each sensor (1), the identification and parking condition of each sensor are included).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik to include the identification of each sensor of Song since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide more accurate information about the parking space’s details.
Stefik in view of Song does not explicitly disclose or teach, however Hong teaches that the devices using other communication methods and protocols are linked to the nearest street address in a way which enables identification of the nearest street address via their respective unique ID number (Paras. 12, 16, 31, and 43-44) (A vehicle sensing sensor (i.e., devices using other communication methods and protocols) arranged at each of the parking spaces to detect whether the parking space is a vacant space; wherein : a two-dimensional code identification module corresponding to the parking space, which 
As discussed above, Stefik in view of Song discloses that the information identifying the vehicle is obtained by the Bluetooth devices or other devices using other communication means and protocols. Stefik in view of Song does not explicitly disclose or teach, however Hong teaches d) associating the information identifying the vehicle with a precise address of the particular unmarked parking space (Para. 29) (Thus, a user of the reverse query system, for example, a driver of a vehicle, can obtain the address information of the parking space according to the two-dimensional code)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik in view of Song to include the actual address information of Hong with the motivation of providing more accurate parking space information because “scope [of parking spaces] is wide, and the route organization is more complicated for new users” (See Para. 7 of Hong). 
In regard to claim 2, Stefik discloses wherein the vehicle has a respective driver and wherein the step of receiving information identifying a vehicle includes receiving an ID of the driver by cellular communication from the driver (Para. 57) ( The user's identification is indicated ….driver’s license (i.e., ID of the driver)… Alternatively, the parking device 21 or kiosk 19 can accept wireless transmissions, for instance, using 
In regard to claim 3, Stefik discloses wherein the step of automatically starting the parking session comprises confirming the parking session, confirming that the vehicle is registered and confirming that the vehicle is not parking illegally, and after confirmation, starting charging an account of the respective driver and updating, at the host, information regarding occupancy of the parking space (Paras. 87-88 and 90) (Check-in is started after a vehicle has been parked… If the parking space is already reserved 24, the system must check that the driver is allowed to check in (i.e., the parking session comprises confirming the parking session, confirming that the vehicle is registered and confirming that the vehicle is not parking illegally)…. Check-in also enables a user to simply pay for parking, either by cash or with a credit card, without establishing a parking account (i.e., starting charging an account of the respective driver and updating, at the host, information regarding occupancy of the parking space).)
In regard to claim 4, Stefik discloses wherein in case the vehicle is not identified, in case the parking is not confirmed, or in case the particular vehicle parks illegally, the parking space occupancy information is still updated by block controller which receives the parking space occupancy information from parking sensors via power and communication means, and an enforcement unit is informed and an inspector is sent to the particular parking space, or a warning is issued to the respective driver prior to the sending of the inspector (Paras. 87-88, 90, 96, 222, 244) (Check-in is started after a vehicle has been parked… If the parking space is already reserved 24, the system must check that the driver is allowed to check in… If the driver is in violation or fails to fulfill the 
In regard to claim 5, Stefik discloses wherein when the vehicle leaves the parking space, a nearest parking sensor senses the departure and alerts the host, which, in return, stops charging, closes a billing session and updates the parking occupancy information in real time such that the respective driver is charged only for time actually spent parking (Para. 82 and 125) (The parking device 21, parking services kiosk 19, or parking services 12 log the time that the vehicle left the parking space…  However, if a driver leaves early (step 144), the parking space 24 can be made available immediately to other drivers and, if policy permits, the departed driver can be refunded a partial fee (step 151).)
In regard to claim 6, Stefik discloses a) a host acting as a back-end system (Abst; Para. 22 29, 43-44 ) (Motor vehicle parking spaces are managed through a server (i.e., a host). Vehicle occupancy sensors also physically proximate to the parking spaces are interfaced to the server. The parking services 12 and associated parking devices 13a-…are remotely connected through the parking services server 11 (i.e., back-end system).)
Stefik discloses b) a plurality of parking sensors embedded in a buried cable, the parking sensors operative to monitor a vehicle and identify a particular unmarked parking  wherein at curbside, one parking device 21 could serve two adjacent parking spaces 24 (i.e., a particular unmarked parking space).) The sensor 22 could be located in a puck or similar robust enclosure (i.e., embedded in a buried cable/ c) devices using other communication methods and protocols buried in a cable) fixed onto the surface of the street inside of or proximate to the parking space 24…). . Each parking device 21 is interconnected over a network with the parking services server 11 (i.e., communicating directly or indirectly with the host).
Stefik discloses wherein the host is operative to associate the particular unmarked parking space received from at least one device using other communication methods and protocols with a vehicle ID number and is operative to automatically start, charge and terminate a parking session based on information received automatically at the devices using other communication methods and protocols from a user's wireless communication and based on the identification of the devices using other communication methods and protocols  (Para. 46, 5,  79-82, 87-88 and 125) (Each parking device 21… includes a  wireless transponder to retrieve a radio frequency identification (RFID) tag on the motorist's vehicle, or other sensor to identify the requesting user or the vehicle parked (i.e., wherein the host is operative to associate the particular unmarked parking space 
As discussed above, Stefik discloses the parking sensors and the devices using other communication methods and protocols. Stefik does not explicitly disclose or teach, however, Song teaches that each parking sensors or devices using other communication methods and protocols, are given each their own respective unique ID number (Paras. 68-70 and 72; In data outputted from each sensor (1), the identification and parking condition of each sensor are included).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik to include the identification of each sensor of Song since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide more accurate information about the parking space’s details.
Stefik in view of Song does not explicitly disclose or teach, however Hong teaches that each parking sensor or devices using other communication methods and protocols are being linked to a nearest street address in a way that enables the identification of the nearest street address via the unique ID number (Paras. 12, 16, 31, and 43-44) (A vehicle sensing sensor (i.e., devices using other communication methods and protocols) arranged at each of the parking spaces to detect whether the parking space is a vacant space; wherein : a two-dimensional code identification module corresponding to the parking space, which identifies the address information of the parking space through a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik in view of Song to include the actual address information of Hong with the motivation of providing more accurate parking space information because “scope [of parking spaces] is wide, and the route organization is more complicated for new users” (See Para. 7 of Hong). 
In regard to claim 7, Stefik discloses wherein the host is further operative to publicly provide parking space occupancy information (Paras. 82-83) ( the parking indicator 23 shows that the parking space 24 is now available for use (step 77)… As well if the parking services 12 is providing online valet guidance services for a valet parking account, the parking services 12 can also send messages or update displays to indicate that the parking space 24 is available for valet parking).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefik in view of Song and further in view of Hong, as applied to claim 6 and further in view of U.S. Patent Application Publication No. 2010/0026521 to Noel (hereinafter “Noel”). 
In regard to claim 8, Stefik in view of Song and further in view of Hong does not explicitly disclose or teach, however, Noel teaches wherein the buried cable comprising the parking sensors extends at least the length of a parking block (Fig. 1; Paras. 24-25) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik in view of Song and further in view of Hong to include the inductive loop coil of Noel with the motivation of being able to detect the status of all the parking spaces at once for more efficient notification (See Para. 26 of Noel discussing that if a driver were looking for a parking space they would enter into the parking facility and would drive right past the simulated traffic light. If the light was "red", then the driver would know that there were no more parking spaces available, and would drive to another parking lot. However, if the light showed a "green" light, the driver would enter the parking garage to look for the available spot).

Claims 9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefik in view of Song and further in view of Hong, as applied to claim 6 and further in view of U.S. Patent Application Publication No. 2012/0203600 to Fiorucci et al. (hereinafter “Fiorucci”). 
In regard to claim 9, Stefik in view of Song and further in view of Hong does not explicitly disclose or teach, however, Fiorucci teaches the system further comprising a block controller that powers and manages operation of the parking sensors and the power 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik in view of Song and further in view of Hong to include the power source of Fiourcci since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claim 11, Stefik in view of Song and further in view of Hong does not explicitly disclose or teach, however, Fiorucci teaches wherein the block controller is programmed by the host with relevant parking regulations for each parking space (Para. 27) (The message interval and the detection interval can be based upon such considerations, as power consumption (broadcasting messages uses some amount power, thus, increasing the message interval can be used to conserve power)…a time of day and combinations thereof. For example, at night or after some time, such as midnight (i.e., relevant) parking regulations for each parking space), the sensor can be configured to shut down or broadcast less frequently to conserve power. Further, the sensor can be configured to check less frequently whether it is occupied or not to conserve power depending on the time or other local conditions.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik in view of Song and further in view of Hong to include the considerations of Fiourcci 
In regard to claim 12, Stefik in view of Song and further in view of Hong does not explicitly disclose or teach, however, Fiorucci teaches  wherein each parking sensor is operationally coupled to an electric power supply and to a communication line (Paras. 25 and 31) (One or more sensors can detect and process information in regards to an availability of parking and broadcast this information in a manner that allows it to be directly detected by a mobile device (i.e., coupled to a communication line)…one or more sensors, such as but not limited to the parking sensors, can be connected to a local power source, such as a solar collector (i.e., coupled to an electric power supply).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik in view of Song and further in view of Hong to include the power supply and communication line of Fiourcci for the same reason as discussed above in regard to claim 9.
In regard to claim 13, Stefik in view of Song and further in view of Hong does not explicitly disclose or teach, however, Fiorucci 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik in view of Song and further in view of Hong to include the considerations of Fiorucci with the motivation of conserving power for the sensors (See Para. 27 of Fiorucci).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stefik in view of Song and further in view of Hong, as applied to claim 6 and further in view of U.S. Patent Application Publication No. 2012/0181973 to Lyden (hereinafter “Lyden”). 
Stefik in view of Song and further in view of Hong does not explicitly disclose or teach, however, Lyden teaches the system further comprising n AC/DC power supply unit that accepts AC power from street infrastructure for conversion of the AC power into DC power, the AC/DC power supply unit being comprised in the block controller (Paras. 10, 15, and 23) (A solar array or network of solar arrays can be included in parking areas, lots, and also structures… solar array comprising…: an inverter for changing DC current to AC current; a converter for changing AC current to DC current; and, a transformer for changing the voltage of electric current. In this regard, a transformer can comprise a step-up transformer for increasing the voltage of electric current, or alternatively can comprise a step-down transformer for decreasing the voltage of electric current).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking system of Stefik in view of Song and further in view of Hong to include the solar array of Lyden with the motivation of being able to increase or decrease the power voltage when needed. 
Prior Art
The following prior art has been considered relevant, but not cited:
U.S. Patent Application Publication No. 2015/0009047 to Ashkenazi et al. (hereinafter “Ashkenazi”). Ashkenazi discloses images from cameras are segmented, producing a segmented image. Every segmented image represent a single parking space; and image processing detects parking occupancy status. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270 -0192. The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628